Citation Nr: 0404052
Decision Date: 02/11/04	Archive Date: 05/14/04

DOCKET NO. 00-24 126                        DATE FEB 11 2004


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for a brain tumor.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to October 1945 and from April 1947 to May 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied entitlement to service connection for a brain tumor and service connection for a lumbar spine disorder, claimed as a low spine injury.

In June 2002, the appellant, sitting at the RO, gave sworn testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C. A transcript of that hearing is of record.

By separate decision under the same docket number, the Board in August 2002 denied the veteran's claim of entitlement to service connection for a lumbar spine disorder, claimed as a low spine injury. However, the Board in August 2002 ordered further development of the claim of entitlement to service connection for a brain tumor. This development included a VA examination. Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, the Board could undertake action essential for a proper appellate decision. See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) in Disabled American Veterans v. Sec'y o/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2) denied appellants "one review on appeal to the Secretary" when the Board considered additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without

- 2 



having to obtain the appellant's waiver of initial AOJ consideration of that evidence.

Following the Federal Circuit's decision, the VA General Counsel issued a precedent opinion that concluded that the Federal Circuit's decision did not preclude the Board from developing evidence in a case before it, provided that the Board did not adjudicate the claim based on any new evidence it obtained unless the claimant waived initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA). VAOPGCPREC 1-03. Precedent opinions of the General Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002). Based on this opinion, the Board continued, for a short time, to request development through the Board's Evidence Development Unit.

Thereafter, however, in light of the Federal Circuit's decision and other policy considerations, VA determined that VBA would resume all development functions. Aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a) (West 2002), all evidence development would be conducted at the regional office level.

Thus, in July 2003, the Board remanded this case to the RO for initial consideration of the evidence developed by the Board's Evidence Development Unit. In August 2003, the VBA's "Tiger Team Remand Unit" in Cleveland, Ohio, continued the denial of the claimed benefit. The case has been returned to the Board for final appellate consideration and has been advanced on the docket by a motion that was granted in February 2004.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

- 3 



2. A brain tumor, diagnosed as an arachnoid cyst, was not present in service or until many years thereafter and is not shown to be related to service or to an incident of service origin.

CONCLUSION OF LAW

A brain tumor, diagnosed as an arachnoid cyst, was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating decision, the statement of the case, a Board remand, and supplemental statements of the case, the veteran has been informed of the evidence necessary to substantiate his claim and of his and VA's respective obligations to obtain different types of evidence. Identified relevant medical records have been obtained, and VA examinations have been provided. The Board finds that the notice and duty to assist provisions of the law have been met. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any current disability is related to service or to an incident of service origin. The United States Court of Appeals for the Federal Circuit has held that "a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351,1353 (Fed. Cir. 2000). See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the same effect).

-4



The record shows that a VA neurological examination in January 2003 culminated in a diagnosis, based on an MRI scan the previous month, of a left frontal arachnoid cyst. The examiner remarked that, technically, an arachnoid cyst is not considered a brain tumor but that because it creates a mass lesion within the cranium, it has similar clinical effect.

However, the service medical records for each period of active duty are completely negative for any findings of a brain tumor or arachnoid cyst. Although the veteran was seen on a number of occasions in service, beginning in June 1948, for complaints of severe headaches, the headaches were not attributed to a brain tumor or arachnoid cyst. Skull films during a hospitalization in July 1948 were negative. A lumbar puncture at that time showed his spinal fluid to be negative. It was reported that the veteran had had similar headaches since high school. The diagnosis on discharge from the hospital was bitemporal unilateral neuralgia secondary to right acute maxillary sinusitis.

The headaches continued, and the veteran underwent further evaluation. A neurologic examination report dated in September 1948 shows that the veteran described, in addition to headaches, a peculiar "drunk" like feeling that might last a couple of hours and be relieved by lying down. The examiner remarked that the neurologic examination seemed completely negative. An electroencephalogram (EEG) and skull series in September 1948 were normal. A report dated in October 1948 shows that he was referred to the neuropsychiatry clinic of Walter Reed General Hospital, where his complaint of chronic recurring headaches since childhood was noted. He was found to have an emotional immaturity markedly impairing his efficiency, and separation from service was recommended. The veteran was again seen for complaints of headaches in November and December 1948. He also complained of vertigo. However, his separation examination conducted in May 1949 was completely negative for complaints or findings referable to a brain tumor or arachnoid cyst.

The earliest objective evidence of the presence of any brain abnormality was on a private magnetic resonance angiogram (MRA) of the Circle of Willis conducted in March 1997, when it was reported that the veteran had an abnormal cerebral

- 5 



angiogram eight years before at Ochsner Hospital. Tulane Medical Center records dated in July 1982 show that the veteran gave a history of having fallen off a ladder five years previously while pruning a tree in his yard and having "bruised" his back. A private neurologic examination conducted in July 1982 following a chief complaint of pain in the lower back revealed completely normal findings. The MRA in March 1997 resulted in a pertinent impression of an abnormal subarachnoid fluid collection in the left frontal region. A letter from the veteran's private treating physician dated in September 1999 shows that the veteran was then under observation due to an arachnoid cyst.

There is simply no objective evidence of a brain tumor or arachnoid cyst until decades following the veteran's last period of active duty. A lengthy period without contemporaneous evidence of treatment for the claimed disability weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Furthermore, there is no basis for finding that the veteran is entitled to service connection on a presumptive basis for a brain tumor, diagnosed as an arachnoid cyst, as there is no showing of manifestations attributable to a brain tumor or arachnoid cyst during his first post service year. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The examiner in January 2003 stated that arachnoid cysts are sometimes related to trauma and that it was conceivable that the arachnoid cyst might have developed over the years as a result of a slip sustained in service. Although service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service, 38 C.F.R. § 3.303(d), there is no evidence that the veteran sustained any head trauma during service. He was extensively evaluated during service for complaints of headaches without a history of head trauma ever being elicited.

The veteran testified in June 2002 that in early 1949, he fell off of a platform at Bolling Air Field and landed on his back. He said that he had a throbbing headache and could hardly walk. He said that he was treated for his back injury at Walter Reed Hospital but did not stay overnight. His treatment included a spinal tap and having wires attached to his head. He testified that following his back injury, he

- 6 



spent the remainder of his service in charge of a day room, which allowed him to lie down at will. He said that the treatment for his headaches was aspirin.

The service medical records are devoid of any evidence of head trauma in service; indeed, they are absent any indication of traumatic injury whatsoever. The spinal tap and wires attached to the head about which the veteran testified were certainly the lumbar puncture and EEG administered when the etiology of his headaches was being explored. The only documented evidence of a fall that might have resulted in precipitating trauma is the private hospital report of July 1982 mentioned above. It was reported at that time that the veteran had been taking a medication regimen for headache "which comes horn the back ache."

Although the veteran essentially testified that his headaches in service were a manifestation of the later diagnosed arachnoid cyst, he is not competent under the law to make any such association. While he is capable of providing evidence of symptomatology, a layperson is not capable of opining on matters such as the condition causing his symptoms, as this requires medical expertise. See Stadin v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein. See also 38 C.F.R. § 3.159(a)(1) (2003) (competent medical evidence "means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions"). The record is completely devoid of any medical opinion relating the currently diagnosed arachnoid cyst to the headaches treated in service. Although the neurologic examiner in January 2003 raised the possibility that the arachnoid cyst could have resulted from trauma, there is, as indicated, no persuasive showing of trauma in service to support an etiological relationship. In any case, the examiner's statement was couched in the language of possibility or conjecture, but service connection may not be based on a resort to speculation or even remote possibility. See 38 C.F.R. § 3.102 (2003). See also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to provide medical nexus evidence to well ground cause of death claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's

- 7



opinion that veteran's preexisting service-related condition may have contributed to his ultimate demise too speculative, standing alone, to be deemed new and material evidence to reopen cause of death claim).

The Board therefore concludes that the preponderance of the evidence is against the claim for service connection for a brain tumor diagnosed as an arachnoid cyst. It follows that the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).

ORDER

Service connection for a brain tumor, diagnosed as an arachnoid cyst, is denied.

C. W  SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

- 8 




